Carpenter, J.
(after stating the facts). The only ground upon which complainants seek relief is that they were defrauded by the purchase of this stock. It is a complete answer to this claim to say that complainants had no interest whatever in said stock. The will of their father made that stock the absolute property of their mother. See Jones v. Jones, 25 Mich. 401; Dills v. La Tour, 136 Mich. 243; Killefer v. Bassett, 146 Mich. 1; Moran v. Moran, 143 Mich. 322.
Their mother had the absolute and unlimited power of disposing of this stock as she chose. Complainants’ assent to its transfer was entirely unnecessary and added nothing whatever to the title acquired by defendant Johnson. It is scarcely necessary to say that they are in no position to complain that fraud was practiced upon them. They cannot predicate relief upon that ground. If any fraud was practiced, the only ones affected thereby "would be the bank or Franc A. Turnbull, personally, or as the executor of her husband’s estate. Neither the bank nor Franc A. Turnbull complain. Nor do com*230plainants seek relief upon the ground that the bank was defrauded, that their mother was defrauded, or that, their father’s estate was defrauded. Nor is there evidence upon which relief could be granted on any such ground.
From our disposition of the case it is not to be inferred that defendant Johnson was guilty of unconscionable conduct. Our view of the case does not require us to enter into an examination of the testimony upon that subject.
The decree is affirmed.
Grant, O. J., and Blair, Montgomery, and McAlvay, JJ., concurred.